Citation Nr: 0422733	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  97-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for postoperative residuals of bilateral exostoses of 
the dorsum of the feet prior to August 26, 2000.  

2.  Entitlement to a disability rating greater than 10 
percent for postoperative residuals of exostosis of the 
dorsum of the right foot as of August 26, 2000.  

3.  Entitlement to a disability rating greater than 10 
percent for postoperative residuals of exostosis of the 
dorsum of the left foot as of August 26, 2000.	


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from December 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The RO received the veteran's claim for an increased 
disability rating in December 1996.  In the May 1997 rating 
decision, the RO denied a disability rating greater than 10 
percent for postoperative residuals of bilateral exostoses of 
the dorsum of the feet.  On appeal, the Board remanded the 
case to the RO for additional development in July 2000.  On 
remand, the RO issued a rating decision in February 2001 in 
which it granted separate 10 percent evaluations for 
postoperative residuals of exostosis of each foot, effective 
August 26, 2000.  Because the separate ratings were not 
granted effective from the date of the December 1996 claim, 
the issues are properly phrased as above.  

In a July 2003 decision, the Board continued the 10 percent 
disability ratings for each foot.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion, in a March 2004 Order, 
the Court vacated the decision and remanded the case to the 
Board.  By letter dated in April 2004, the Board advised the 
veteran, through his representative, that there was 
additional time in which to supplement the evidence and 
argument before the Board.  The Board has not received any 
response.  The case is again ready for appellate review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim.

Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA is charged with constructive knowledge of evidence 
generated by VA).  The claims folder contains VA medical 
records from the Medical Center in Gainesville through 
September 1995 and from the Outpatient Clinic in Tallahassee 
through April 1997 and one note dated in December 1999.  In 
response to an earlier request, in February 1997 the VA 
Medical Center in Lake City indicated that it had transferred 
all of the veteran's records in 1993 and had no current 
information.  In an April 2000 statement, the veteran related 
that he underwent a "nerve test" on the right foot at the 
VA Medical Center in Lake City, at the request of the 
Outpatient Clinic in Tallahassee, about one and one-half 
years ago, i.e., late 1998 or early 1999.  Thus, the veteran 
alleges VA treatment or evaluation related to his service-
connected disability for a time period relevant to the issues 
on appeal, but which is not covered by the VA medical records 
in the claims folder.  In order to secure these records, a 
remand is required.     

In addition, the duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In this case, the veteran's last VA 
examination was conducted in August 2000, four years ago.  
The Board finds that a new examination is in order to assess 
the current severity of the veteran's service-connected 
disability.  

Finally, the Board notes that the Joint Motion to the Court 
found that in this case VA had failed to address whether a 
separate rating may be warranted for arthritis in the feet 
pursuant to VAOPGCPREC 9-98 and Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  When readjudicating the claims on 
remand, the RO should address the applicability, if any, of 
the cited precedential opinion and case law.           

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
medical records from the VA Medical 
Center in Lake City and from the VA 
Outpatient Clinic in Tallahassee dated 
from April 1997 to the present.  The 
request should include any "nerve test" 
performed at Lake City in or about late 
1998 or early 1999, as well as all 
outpatient treatment records and records 
of radiographic studies.  If records are 
not available, a reply to that effect is 
required and should be associated with 
the claims folder.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
current severity of the service-connected 
postoperative residuals of exostosis of 
the right foot and left foot.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review for 
the examination and the claims folder 
must state whether such review was 
accomplished.   

The examiner is asked to identify and 
describe any current right foot and left 
foot symptomatology associated with the 
service-connected exostoses, including 
any functional loss associated with the 
right foot or left foot due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also note 
whether or not there is any evidence of 
painful, unstable, or malaligned joint, 
due to healed injury, as well as 
indications of pain on pressure or 
manipulation, muscle spasm, crepitation, 
and active and passive range of motion, 
where applicable.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  
Finally, the examiner is asked to state 
whether or not there is any evidence of 
neurological deficit associated with the 
service-connected postoperative residuals 
of exostosis of the right foot and left 
foot.  If the examiner is unable to 
provide any of the requested information, 
the report should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  In so 
doing, the RO should discuss the 
applicability, if any, of VAOPGCPREC 9-98 
and Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  If the disposition of any 
issue remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


